DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 22 January 2020 and 17 June 2020, were filed after the mailing date of the patent application on 22 January 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 22 January 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 28, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and Claim 28, Claim 1 and Claim 28 unclear because said claim recites “perform communication using a first radio transmission scheme within a frequency band; and perform communication using a second radio transmission scheme within a bandwidth part of the frequency band”.  First, the second recitation of “communication” is not supported by antecedent basis, which leads to the lack of clarity.  It is unclear whether Applicant is performing two different communications, repeating the communication, or performing two portions of a communication.  For the purpose of examination, Examiner has interpreted the limitations at issue as performing two portions of a communication.  Examiner respectfully suggests amending the claim to “perform a first portion of a communication using a first radio transmission scheme within a frequency band; and perform a second portion of the 
Regarding Claim 31, Claim 31 is unclear on the same basis as Claim 1 and Claim 28.  Examiner respectfully suggests amending “wherein the base station is configured to: perform communication using a first radio transmission scheme within a frequency band; and perform communication using a second radio transmission scheme within a bandwidth part of the frequency band, radio resources within the bandwidth part being allocable for communication using the second radio transmission scheme, and wherein the terminal apparatus is configured to: perform communication using the first radio transmission scheme within the frequency band; and perform communication using the second radio transmission scheme within the bandwidth part” to “wherein the base station is configured to: perform a first portion of a communication using a first radio transmission scheme within a frequency band; and perform a second portion of a communication using a second radio transmission scheme within a bandwidth part of the frequency band, radio resources within the bandwidth part being allocable for communication using the second radio transmission scheme, and wherein the terminal apparatus is configured to: perform the first portion of the communication using the first radio transmission scheme within the frequency band; and perform the second portion of the communication using the second radio transmission scheme within the bandwidth part”.
Regarding Claims 2-10 and Claims 12-20, said claims are likewise rejected for depending upon rejected independent claim 1.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding Claim 4, Claim 4 is unclear because OFDM is a superset of DFT-s-OFDM.  Examiner is uncertain whether Applicant intends a transmission scheme that specifically excludes DFT-s-OFDM or a transmission scheme that could include any form of OFDM.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is unclear because Claim 5 contradicts the recitations in Claim 1.  Claim 1 explicitly discloses that the first radio transmission scheme has been allocated and transmitted/received on the allocated resources, yet Claim 5 indicates that the radio resources could not be allocated for the first transmission scheme.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 12-13, 15, 18, 28, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Werner et al. (US 20200267731 A1 using the filing date of 01 March 2017 corresponding to Application No. 15/446/671; hereinafter referred to as “Werner”).
Regarding Claim 31, Werner discloses a system comprising: 
a base station (¶106, Werner discloses a base station (BS) comprising a processor and a memory storing instructions for execution by the processor); and 
a terminal apparatus (¶4 & ¶12, Werner discloses a user equipment (UE)), wherein the base station is configured to: 
perform communication using a first radio transmission scheme within a frequency band (¶4 & ¶12, Werner discloses communication, between the BS and the UE, of information using a first numerology with a first bandwidth.  Examiner correlates the transmission using the first numerology as “a first radio transmission scheme”); and 
perform communication using a second radio transmission scheme within a bandwidth part of the frequency band (¶4 & ¶12, Werner discloses communication, between the BS and the UE, of information using a second numerology with a second bandwidth.  Examiner correlates the sum of first bandwidth and second bandwidth as "the frequency band"), radio resources within the bandwidth part being allocable for communication using the second radio transmission scheme (¶4 & ¶12, Werner discloses that the second bandwidth within the sum of the first bandwidth and the second bandwidth can be allocated to transmission using the second numerology), and 
wherein the terminal apparatus is configured to: 
perform communication using the first radio transmission scheme within the frequency band (¶4 & ¶12, Werner discloses communication, between the BS and the UE, of information using a second numerology with a second bandwidth.  Examiner correlates the sum of first bandwidth and second bandwidth as "the frequency band"); and 
perform communication using the second radio transmission scheme within the bandwidth part (¶4 & ¶12, Werner discloses that the second bandwidth within the sum of the first bandwidth and the second bandwidth can be allocated to transmission using the second numerology).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 31.
Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 31.
Regarding Claim 3, Werner discloses the radio communication apparatus according to claim 1.
Werner further discloses the first radio transmission scheme is a first multiplexing scheme (¶4 & ¶12 & Claim 27, Werner discloses a DFT-s-OFDM using a first numerology with a first bandwidth), and 
the second radio transmission scheme is a second multiplexing scheme (¶4 & ¶12 & Claim 27, Werner discloses a DFT-s-OFDM using a second numerology with a second bandwidth).

Werner further discloses the first radio transmission scheme is Orthogonal Frequency Division Multiplexing (OFDM) (¶4 & ¶12 & Claim 27, Werner discloses a DFT-s-OFDM using a first numerology with a first bandwidth), and the second radio transmission scheme is Discrete Fourier Transform Spread Orthogonal Frequency Division Multiplexing (DFT-S-OFDM) (¶4 & ¶12 & Claim 27, Werner discloses a DFT-s-OFDM using a second numerology with a second bandwidth).
Regarding Claim 5, Werner discloses the radio communication apparatus according to claim 1.
Werner further discloses the bandwidth part is a band within which radio resources are not allocable for communication of the first radio transmission scheme (¶4 & ¶12, Werner discloses communication, between the BS and the UE, of information using a second numerology with a second bandwidth.  Examiner correlates the sum of first bandwidth and second bandwidth as "the frequency band").
Regarding Claim 6, Werner discloses the radio communication apparatus according to claim 1.
Werner further discloses the bandwidth part is a band within which radio resources are allocable for communication of the first radio transmission scheme (¶4 & ¶12, Werner discloses the first bandwidth is used for communication, between the BS and the UE, of information using a first numerology).

Werner further discloses the bandwidth part is a band within which radio resources are allocated more preferentially for communication of the second radio transmission scheme than for communication of the first radio transmission scheme (¶4 & ¶12, Werner discloses that the allocation of the first bandwidth for the first transmission and the second bandwidth for the second transmission may be different.  Here, if the largest of either bandwidth allocation would indicate that the corresponding transmission scheme is prioritized).
Regarding Claim 8, Werner discloses the radio communication apparatus according to claim 1.
Werner further discloses the radio communication apparatus is a base station (¶106, Werner discloses a base station (BS)).
Regarding Claim 12, Werner discloses the radio communication apparatus according to claim 8.
Werner further discloses the one or more processors are configured to execute the instructions to transmit, to a terminal apparatus, second control information indicating which of the first radio transmission scheme and the second radio transmission scheme is used (¶9, Werner discloses signalling indicating a first bandwidth to use the first numerology and a second bandwidth to use the second numerology.  Here, the allocation and size of each bandwidth would indicate which numerology was prioritized).
Regarding Claim 13, Werner discloses the radio communication apparatus according to claim 12.
¶9, Werner discloses receiving, DCI indicating the size and numerology for each bandwidth).
Regarding Claim 15, Werner discloses the radio communication apparatus according to claim 1.
Werner further discloses the radio communication apparatus is a terminal apparatus (¶4 & ¶12, Werner discloses a user equipment (UE)).
Regarding Claim 18, Werner discloses the radio communication apparatus according to claim 15.
Werner further discloses the one or more processors are configured to execute the instructions to receive, from a base station, second control information indicating which of the first radio transmission scheme and the second radio transmission scheme is used (¶9, Werner discloses receiving, DCI indicating the size and numerology for each bandwidth).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of Dabak et al. (US 20120320995 A1; hereinafter referred to as “Dabak”).
Regarding Claim 2, Werner discloses the radio communication apparatus according to claim 1.
However, Werner does not explicitly disclose the first radio transmission scheme is a multi-carrier transmission scheme, and the second radio transmission scheme is a single-carrier transmission scheme.
Dabak teaches the first radio transmission scheme is a multi-carrier transmission scheme (¶35, Dabak teaches transmitting/receiving using a multicarrier modulation), and the ¶35, Dabak teaches transmitting/receiving using a single carrier modulation).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Werner by requiring that the first radio transmission scheme is a multi-carrier transmission scheme, and the second radio transmission scheme is a single-carrier transmission scheme as taught by Dabak because channel capacity is improved by allowing the coexistence of single-carrier and multi-carrier modulation (Dabak, ¶13).
Claims 9 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of Islam et al. (US 20180048435 A1; hereinafter referred to as “Islam”).
Regarding Claim 9, Werner discloses the radio communication apparatus according to claim 8.
However, Werner does not explicitly disclose the one or more processors are configured to execute the instructions to transmit, to a terminal apparatus, first control information indicating the bandwidth part.
Islam teaches the one or more processors are configured to execute the instructions to transmit, to a terminal apparatus, first control information indicating the bandwidth part (¶66 & Fig. 11A, Islam teaches transmitting, from the BS to the UE, configuration indicating the bandwidth part).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Werner by requiring that the one or more processors are configured to execute the instructions to transmit, to a terminal apparatus, first control information indicating the bandwidth part as taught by Islam because channel capacity is improved by reducing the guard band utilization associated with LTE by signalling minimized guard bands (Islam, ¶6).
Regarding Claim 16, Werner discloses the radio communication apparatus according to claim 15.
However, Werner does not disclose the one or more processors are configured to execute the instructions to receive, from a base station, first control information indicating the bandwidth part.
Islam teaches the one or more processors are configured to execute the instructions to receive, from a base station, first control information indicating the bandwidth part (¶66 & Fig. 11A, Islam teaches receiving, from the BS by the UE, configuration indicating the bandwidth part).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Werner by requiring that the one or more processors are configured to execute the instructions to transmit, to a terminal apparatus, first control information indicating the bandwidth part as taught by Islam because channel capacity is improved by reducing the guard band utilization associated with LTE by signalling minimized guard bands (Islam, ¶6).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of Marshall et al. (US 20190324111 A1; hereinafter referred to as “Marshall”).
Regarding Claim 14, Werner discloses the radio communication apparatus according to claim 8.

Marshall teaches the one or more processors are configured to execute the instructions to transmit, to another base station, third control information indicating the bandwidth part (¶281, Marshall teaches transmitting, from a first base station to a second base station, a downlink control information (DCI) message indicating bandwidth).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Werner by requiring that the one or more processors are configured to execute the instructions to transmit, to another base station, third control information indicating the bandwidth part as taught by Islam because the synchronization between base stations is improved (Marshall, ¶281).

Allowable Subject Matter
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERIC NOWLIN/Examiner, Art Unit 2474